IN THE SUPREME COURT OF
               CALIFORNIA

           In re ANTHONY MAURICE COOK, JR.,

                      on Habeas Corpus.

                           S240153

           Fourth Appellate District, Division Three
                          G050907

            San Bernardino County Superior Court
                      WHCSS1400290



                         June 3, 2019

Justice Corrigan authored the opinion of the court, in which
Chief Justice Cantil-Sakauye and Justices Chin, Liu, Cuéllar,
and Groban concurred.

Justice Kruger filed a concurring and dissenting opinion.
                          In re COOK
                            S240153


              Opinion of the Court by Corrigan, J.


       In People v. Franklin (2016) 63 Cal. 4th 261 (Franklin), the
defendant committed a murder at age 16, was tried as an adult
and given a sentence of 50 years to life. He challenged the
sentence as a violation of the Eighth Amendment ban on cruel
and unusual punishment. While his appeal was pending, the
Legislature enacted Penal Code1 sections 3051 and 4801 to
provide a parole hearing during the 25th year of incarceration
for certain juveniles sentenced as adults. Because Franklin was
eligible for such a hearing, we held that his Eighth Amendment
challenge was rendered moot, and affirmed his sentence.
(Franklin, at pp. 280, 286.) We also held that sections 3051 and
4801 contemplated “that information regarding the juvenile
offender’s characteristics and circumstances at the time of the
offense will be available at a youth offender parole hearing to
facilitate” consideration by the Board of Parole Hearings
(Board). (Franklin, at p. 283.) Because assembling such
information was “typically a task more easily done at or near the
time of the juvenile’s offense” (ibid.), we remanded the case to
the trial court to give Franklin a chance to “put on the record
the kinds of information that sections 3051 and 4801 deem
relevant at a youth offender parole hearing” (id. at p. 284). We
authorized the trial court to receive “any documents,

1
     All further undesignated statutory references are to the
Penal Code.
                             In re COOK
                  Opinion of the Court by Corrigan, J.


evaluations, or testimony (subject to cross-examination) that
may be relevant at [Franklin’s] eventual youth offender parole
hearing.” (Ibid.)
      Franklin involved a direct appeal. The question here is
whether a sentenced prisoner whose conviction is final can seek
the remedy of evidence preservation and, if so, by what means.
We conclude that offenders with final convictions may file a
motion in the trial court for that purpose, under the authority of
section 1203.01. That statute provides that, postjudgment, the
trial court may generate, collect, and transmit information
about the defendant and the crime to the Department of
Corrections and Rehabilitation.        The statute specifically
mentions statements prepared by the court, prosecutor, defense
counsel, and investigating law enforcement agency. But the
court has inherent authority under Code of Civil Procedure
section 187 to authorize additional evidence preservation
consistent with our holding in Franklin. Because section
1203.01 provides an adequate remedy at law to preserve
evidence of youth-related factors, resort to a petition for writ of
habeas corpus is unnecessary, at least in the first instance.
                        I. BACKGROUND
       In 2007, Anthony Cook, Jr., was convicted of two counts of
first degree murder and one count of premeditated attempted
murder, with findings that he personally and intentionally
discharged a firearm, causing great bodily injury or death.2
Cook was 17 years old when he committed the offenses. He was
sentenced to life with the possibility of parole for the attempted


2
       Sections 187, subdivision (a), 664, 12022.53, subdivision
(d).


                                   2
                            In re COOK
                 Opinion of the Court by Corrigan, J.


murder, and five consecutive terms of 25 years to life for the
murders and enhancements. The judgment was affirmed on
appeal.
       In 2014, Cook filed a petition for writ of habeas corpus
challenging his sentence as cruel and unusual punishment
under the Eighth Amendment and Miller v. Alabama (2012) 567
U.S. 460 (Miller). The Court of Appeal held that Cook’s sentence
was constitutional because newly enacted sections 3051 and
4801 entitled him to a parole hearing during his 25th year of
incarceration. Accordingly, it denied the writ, and Cook
petitioned for review.
       While Cook’s petition was pending, we decided Franklin,
supra, 63 Cal. 4th 261. Thereafter, we granted Cook’s petition
for review and transferred the case to the Court of Appeal with
directions to vacate its decision and consider whether, in light of
Franklin, Cook was “entitled to make a record before the
superior court of ‘mitigating evidence tied to his youth.’ ” (In re
Cook, S234512, Supreme Ct. Mins., July 13, 2016.)
       On remand, the Court of Appeal held that Cook was
entitled to such a proceeding. (In re Cook (2017) 7 Cal.App.5th
393, 398–399, review granted Apr. 12, 2017, S240153.) The
court rejected the Attorney General’s argument that habeas
corpus relief was not available because Franklin’s remand
procedure was not based on an underlying illegality or unlawful
restraint as would be necessary to exercise habeas jurisdiction.
(Id. at pp. 399–400.) It reasoned: “A previously convicted
defendant may obtain relief by habeas corpus when changes in
case law expanding a defendant’s rights are given retroactive
effect.” (Id. at p. 399.) Accordingly, the court held that “the
deprivation of the rights granted by Franklin is cognizable on
habeas corpus” and that the “appropriate remedy . . . is to


                                  3
                            In re COOK
                 Opinion of the Court by Corrigan, J.


remand the matter to the trial court with directions to conduct
a hearing at which [Cook] will have the opportunity to make
such a record.” (Id. at p. 400.)
     We granted the Attorney General’s petition for review,
and reverse the judgment of the Court of Appeal.
                        II. DISCUSSION
   A. Scope of Franklin’s Holding
      Whether juvenile offenders with final convictions are
entitled to a Franklin evidence preservation proceeding turns on
the scope of Franklin’s holding. The Attorney General would
have us limit entitlement to defendants sentenced after
Franklin and to cases pending on direct appeal when Franklin
was decided. He points out that Franklin did not find an
illegality in the juvenile’s sentence. Instead, the remand
procedure was based on a statutory change in the law providing
for juvenile parole hearings. The Attorney General cites the
presumption that, in the face of legislative silence, an amended
statute applies only to defendants whose judgments are not yet
final. (Citing People v. Brown (2012) 54 Cal. 4th 314, 323; In re
Estrada (1965) 63 Cal. 2d 740, 744–748.) He urges the authority
for the remand in Franklin logically derived from (1) the
procedural mechanisms available to the trial court to compile a
relevant record at the sentencing stage of an open criminal
action (§ 1204; Cal. Rules of Court, rule 4.437; see Franklin,
supra, 63 Cal.4th at p. 284); (2) this court’s inherent supervisory
authority over criminal trial procedure (see Tide Water Assoc.
Oil Co. v. Superior Court (1955) 43 Cal. 2d 815, 825 (Tide
Water)); and (3) our authority on direct appeal to remand a
criminal case “to the trial court for such further proceedings as
may be just under the circumstances” (§ 1260). The Attorney


                                  4
                             In re COOK
                  Opinion of the Court by Corrigan, J.


General maintains that neither a trial nor reviewing court can
authorize a proceeding of the scope contemplated in Franklin
once the appeal has concluded and the conviction is final.
      It is true that Franklin did not declare the juvenile’s
sentence unlawful. (Franklin, supra, 63 Cal.4th at pp. 278–281,
284.) Rather, we concluded that “[s]ection 3051 . . . effectively
reforms the parole eligibility date of a juvenile offender’s
original sentence so that the longest possible term of
incarceration before parole eligibility is 25 years.” (Id. at p. 281.)
“[T]he combined operation of section 3051, section 3046,
subdivision (c), and section 4801 means that Franklin is now
serving a life sentence that includes a meaningful opportunity
for release during his 25th year of incarceration. Such a
sentence is neither [life without parole] nor its functional
equivalent.” (Id. at pp. 279–280.) Accordingly, Franklin was
“not subject to a sentence that presumes his incorrigibility; by
operation of law, he is entitled to a parole hearing and possible
release after 25 years of incarceration.” (Id. at p. 281.) Under
our interpretation of the statutes, “Franklin’s two consecutive
25-year-to-life sentences remain valid, even though section
3051, subdivision (b)(3) has altered his parole eligibility date by
operation of law . . . .” (Id. at p. 284, italics added.) “By simply
transforming the affected sentences to life with parole terms,
[section 3051] avoid[s] the Miller issues associated with the
earlier sentences.” (In re Kirchner (2017) 2 Cal.5th 1040, 1054
(Kirchner).) In the words of the high court: “Giving Miller
retroactive effect . . . does not require States to relitigate
sentences, let alone convictions, in every case where a juvenile
offender received mandatory life without parole. A State may
remedy a Miller violation by permitting juvenile homicide
offenders to be considered for parole, rather than by


                                   5
                            In re COOK
                 Opinion of the Court by Corrigan, J.


resentencing them.” (Montgomery v. Louisiana (2016) 577 U.S.
__ [136 S. Ct. 718, 736] (Montgomery).)
      The Attorney General understates the significance of
Franklin’s evidence preservation function in the statutory
scheme. The Legislature’s intent in enacting sections 3051 and
4801 was “ ‘to establish a parole eligibility mechanism that
provides a person serving a sentence for crimes that he or she
committed as a juvenile the opportunity to obtain release’ ” upon
a showing of maturation and rehabilitation. (Franklin, supra,
63 Cal.4th at p. 277, quoting Stats. 2013, ch. 312, § 1.) Franklin
authorized postjudgment proceedings to effectuate that intent.
A Franklin proceeding gives “an opportunity for the parties to
make an accurate record of the juvenile offender’s
characteristics and circumstances at the time of the offense so
that the Board, years later, may properly discharge its
obligation to ‘give great weight to’ youth-related factors (§ 4801,
subd. (c)) in determining whether the offender is ‘fit to rejoin
society’ . . . .” (Franklin, at p. 284.)3 At the proceeding, “the

3
      Franklin processes are more properly called “proceedings”
rather than “hearings.” A hearing generally involves definitive
issues of law or fact to be determined with a decision rendered
based on that determination. (People v. Pennington (1967) 66
Cal. 2d 508, 521; see generally Lewis v. Superior Court (1999) 19
Cal. 4th 1232, 1247; Black’s Law Dict. (10th ed. 2014) p. 836, col.
1.) A proceeding is a broader term describing the form or
manner of conducting judicial business before a court. (See
generally The Recorder v. Commission on Judicial Performance
(1999) 72 Cal. App. 4th 258, 270–272; People v. Gutierrez (1986)
177 Cal. App. 3d 92, 99–100; Black’s Law Dict., supra, p. 1398,
col. 1.) While a judicial officer presides over a Franklin
proceeding and regulates its conduct, the officer is not called
upon to make findings of fact or render any final determination



                                  6
                            In re COOK
                 Opinion of the Court by Corrigan, J.


court may receive submissions and, if appropriate, testimony
pursuant to procedures set forth in section 1204 and rule 4.437
of the California Rules of Court, and subject to the rules of
evidence. [The defendant] may place on the record any
documents, evaluations, or testimony (subject to cross-
examination) that may be relevant at his eventual youth
offender parole hearing, and the prosecution likewise may put
on the record any evidence that demonstrates the juvenile
offender’s culpability or cognitive maturity, or otherwise bears
on the influence of youth-related factors.” (Franklin, at p. 284.)
      We recently explained the role a Franklin proceeding
plays in the youth offender parole process. In People v.
Rodriguez (2018) 4 Cal.5th 1123 (Rodriguez), the Court of
Appeal declined to remand the case to the trial court, reasoning
that the defendant had a “ ‘ “sufficient opportunity” ’ ” at the
original sentencing hearing to make a record. (Id. at p. 1131.)
We disagreed and held that Rodriguez was “entitled to remand
for an opportunity to supplement the record with information
relevant to his eventual youth offender parole hearing.
Although a defendant sentenced before the enactment of Senate
Bill No. 260 [(2013–2014 Reg. Sess.)] could have introduced such
evidence through existing sentencing procedures, he or she
would not have had reason to know that the subsequently
enacted legislation would make such evidence particularly
relevant in the parole process. Without such notice, any
opportunity to introduce evidence of youth-related factors is not
adequate in light of the purpose of Senate Bill No. 260.” (Ibid.)



at the proceeding’s conclusion. Parole determination are left to
the Board.


                                  7
                            In re COOK
                 Opinion of the Court by Corrigan, J.


       Nothing about the remands in Franklin and Rodriguez
was dependent on the nonfinal status of the juvenile offender’s
conviction. On the contrary, “[t]he statutory text makes clear
that the Legislature intended youth offender parole hearings to
apply retrospectively, that is, to all eligible youth offenders
regardless of the date of conviction.” (Franklin, supra, 63
Cal.4th at p. 278, italics added.) By a parity of reasoning, an
evidence preservation process should apply to all youthful
offenders now eligible for such a parole hearing. As Franklin
emphasized, the possibility that relevant evidence will be lost
may increase as years go by. (Id. at pp. 283–284.) This reality
is no less true for offenders whose convictions are final on direct
appeal.
      Nor were the remands in Franklin and Rodriguez
dependent on this court’s authority under section 1260 to
resolve a factual issue affecting the validity of the judgment.
(See People v. Braxton (2004) 34 Cal. 4th 798, 818–819 [citing
cases].) Rather, a Franklin proceeding is unrelated to the
validity of the defendant’s sentence. Neither the entitlement to
a youth offender parole hearing, nor the evidence preservation
process “disturb[s] the finality of state convictions.”
(Montgomery, supra, 577 U.S. at p. __ [136 S.Ct. at p. 736].) It
follows that nothing in that proceeding depends on the pendency
of a direct appeal challenging the judgment or this court’s
remand authority under section 1260. Consistent with this
view, Cook confirmed at oral argument that he does not seek to
attack the validity of his judgment, which is final.
     Accordingly, we hold that an offender entitled to a hearing
under sections 3051 and 4801 may seek the remedy of a
Franklin proceeding even though the offender’s sentence is
otherwise final.

                                  8
                            In re COOK
                 Opinion of the Court by Corrigan, J.


  B. Section 1203.01 Provides an Adequate Remedy at Law in
     the First Instance To Conduct a Postjudgment Evidence
     Preservation Proceeding in the Trial Court
      A question remains. How does a juvenile offender with a
final conviction gain access to the trial court for an evidence
preservation proceeding? We have explained that “ ‘[t]here is no
statutory authority for a trial court to entertain a postjudgment
motion that is unrelated to any proceeding then pending before
the court. [Citation.] Indeed, a motion is not an independent
remedy. It is ancillary to an on-going action and “ ‘implies the
pendency of a suit between the parties and is confined to
incidental matters in the progress of the cause. As the rule is
sometimes expressed, a motion relates to some question
collateral to the main object of the action and is connected with,
and dependent on, the principal remedy.’ ” [Citation.] In most
cases, after the judgment has become final, there is nothing
pending to which a motion may attach.’ ” (People v. Picklesimer
(2010) 48 Cal. 4th 330, 337 (Picklesimer), quoting Lewis v.
Superior Court (2008) 169 Cal. App. 4th 70, 76–77.)
      Cook sought a writ of habeas corpus and the parties
vigorously debate the propriety of that remedy. The Attorney
General argues that the remand procedure contemplated in
Franklin was not necessary to cure an underlying illegality in
the juvenile’s sentence. Rather, he urges, it is an evidence-
gathering procedure designed to implement the new parole
provisions in section 3051 by reopening youthful offenders’
sentencing hearings, allowing them to build a more robust
record of their characteristics and circumstances related to the
offense for later use at a parole hearing. Here, the Attorney
General reasons that, “absent any underlying unlawful
restraint or illegal sentence, habeas corpus would not

                                  9
                             In re COOK
                  Opinion of the Court by Corrigan, J.


historically lie to reopen a sentencing hearing in a long final case
in order to supplement a record.”
      Cook counters that depriving him of an opportunity to
make a record in the trial court amounts to an unlawful
custodial restraint cognizable on habeas corpus. According to
Cook, a Franklin proceeding is necessary to effectively cure the
unconstitutionality of his sentence under Miller, and to carry
out the statutory mandate of section 4801, subdivision (c) that
the Board “shall give great weight to the diminished culpability
of youth as compared to adults, the hallmark features of youth,
and any subsequent growth and increased maturity of the
prisoner in accordance with relevant case law.” He argues that
the writ of habeas corpus is a proper vehicle to oversee the
operation of the parole system.
      Our state Constitution guarantees the right to habeas
corpus. (Cal. Const., art. I, § 11; In re Reno (2012) 55 Cal. 4th
428, 449.) The availability of the writ is implemented by section
1473, subdivision (a), which provides: “A person unlawfully
imprisoned or restrained of his or her liberty, under any
pretense, may prosecute a writ of habeas corpus to inquire into
the cause of his or her imprisonment or restraint.” (See also
People v. Villa (2009) 45 Cal. 4th 1063, 1068.) “ ‘[I]t is well
settled that the writ of habeas corpus does not afford an all-
inclusive remedy available at all times as a matter of right. It
is generally regarded as a special proceeding. “Where one
restrained pursuant to legal proceedings seeks release upon
habeas corpus, the function of the writ is merely to determine
the legality of the detention by an inquiry into the question of
jurisdiction and the validity of the process upon its face, and
whether anything has transpired since the process was issued



                                  10
                            In re COOK
                 Opinion of the Court by Corrigan, J.


to render it invalid.” ’ ” (Villa, at pp. 1068–1069, quoting In re
Fortenbury (1940) 38 Cal. App. 2d 284, 289.)
      We need not decide if the writ of habeas corpus is
expansive enough to afford Cook the relief he seeks. Cook has a
plain, speedy, and adequate remedy at law that makes resort to
habeas corpus unnecessary, at least in the first instance. (In re
Gandolfo (1984) 36 Cal. 3d 889, 899–900; see generally,
Kirchner, supra, 2 Cal.5th at p. 1052, and cases cited; 6 Witkin
& Epstein, Cal. Criminal Law (4th ed. 2012) Criminal Writs, §
25, pp. 630–631.) In cases with final judgments, section 1203.01
gives the trial court authority to conduct an evidence
preservation proceeding as envisioned in Franklin.
       Under section 1203.01, the trial court may create a
postjudgment record for the benefit of the Department of
Corrections and Rehabilitation. Specifically, subdivision (a)
provides: “Immediately after judgment has been pronounced,
the judge and the district attorney, respectively, may cause to
be filed with the clerk of the court a brief statement of their
views respecting the person convicted or sentenced and the
crime committed, together with any reports the probation officer
may have filed relative to the prisoner. The judge and district
attorney shall cause those statements to be filed if no probation
officer’s report has been filed. The attorney for the defendant
and the law enforcement agency that investigated the case may
likewise file with the clerk of the court statements of their views
respecting the defendant and the crime of which he or she was
convicted.” (§ 1203.01, subd. (a).) Thereafter, the clerk of the
court must mail copies of the statements and reports to the
Department of Corrections and Rehabilitation (ibid.), providing
information to assist effective administration of the law (see In
re Minnis (1972) 7 Cal. 3d 639, 650).

                                 11
                            In re COOK
                 Opinion of the Court by Corrigan, J.


      The purpose of section 1203.01 parallels that of a Franklin
proceeding.    As we explained in Franklin, the statutes
“contemplate that information regarding the juvenile offender’s
characteristics and circumstances at the time of the offense will
be available at a youth offender parole hearing to facilitate the
Board’s consideration.” (Franklin, supra, 63 Cal.4th at p. 283.)
A Franklin proceeding serves that purpose. (Id. at p. 284.)
Further, recognizing the court’s authority under section 1203.01
to gather youth offender evidence effectuates sections 3051 and
4801.
      Section 1203.01, subdivision (a) does specify that any
statements by the judge and prosecutor should be filed
“[i]mmediately after judgment has been pronounced.” As
California Rules of Court, rule 4.480 explains, a section 1203.01
statement “should be submitted no later than two weeks after
sentencing so that it may be included in the official Department
of Corrections and Rehabilitation, Division of Adult Operations
case summary that is prepared during the time the offender is
being processed at the Reception-Guidance Center of the
Department of Corrections and Rehabilitation . . . .” There is no
indication, however, that the statute’s requirement deprives the
court of authority to act at a later time. (See People v. Duran
(1969) 275 Cal. App. 2d 35, 37.)
      Section 1203.01, subdivision (a) also uses permissive
language: If a probation report is filed, the judge, the district
attorney, defense counsel, and the investigative law
enforcement agency “may” cause statements about the offender
and the offense to be filed with the clerk. But it would be
improper for the court to preclude a juvenile offender’s chance
to supplement the record with information relevant to his
eventual youth offender parole hearing.           We recently

                                 12
                            In re COOK
                 Opinion of the Court by Corrigan, J.


emphasized that point in Rodriguez, supra, 4 Cal.5th 1123.
There, the Court of Appeal rejected the juvenile offender’s
request to remand the case under Franklin, reasoning that
“ ‘[i]nformation from the probation reports prepared for both
defendants, the juvenile fitness hearing reports, their pretrial
statements to officers, as well as what was provided at the
sentencing hearings, would all be available for consideration at
the youth offender parole hearing.’ ” (Id., at p. 1131.) We
concluded that, without prior notice of Senate Bill No. 260
(2013–2014 Reg. Sess.) and the Franklin process, “any
opportunity to introduce evidence of youth-related factors is not
adequate in light of the purpose of Senate Bill No. 260.”
(Rodriguez, at p. 1131.) Accordingly, we held that the juvenile
offender was “entitled to remand for an opportunity to
supplement the record with information relevant to his eventual
youth offender parole hearing.” (Ibid.)
      At oral argument, the Attorney General agreed section
1203.01 authorizes the court to receive postjudgment
submissions for transmission to the Board and opined the
statute was “the most elegant way to cut the Gordian knot in
this case.” But he has also emphasized the limited scope of the
remedy, observing that “the ‘brief statement’ provisions of
section 1203.01 bear little resemblance to the adversarial
proceedings articulated in Franklin.” To be sure, section
1203.01, enacted in 1947, did not anticipate our 2016 Franklin
decision. Nonetheless, “[c]ourts have inherent power, as well as
power under section 187[4] of the Code of Civil Procedure, to

4
      Code of Civil Procedure section 187 provides: “When
jurisdiction is, by the Constitution or this Code, or by any other



                                 13
                             In re COOK
                  Opinion of the Court by Corrigan, J.


adopt any suitable method of practice, both in ordinary actions
and special proceedings, if the procedure is not specified by
statute or by rules adopted by the Judicial Council. It is not only
proper but at times may be necessary for a court to follow
provisions of the Code of Civil Procedure which are harmonious
with the objects and purposes of the proceeding although those
provisions are not specifically made applicable by the statute
which creates the proceeding.” (Tide Water, supra, 43 Cal.2d at
p. 825, fn. omitted.) While section 1203.01 does not mention a
Franklin proceeding to preserve evidence, neither does it
prohibit one.
      People v. Superior Court (Morales) (2017) 2 Cal.5th 523 is
instructive. That case considered whether the superior court
had jurisdiction to grant a motion to preserve evidence in
anticipation of a future hearing for postconviction discovery
under section 1054.9 in certain habeas corpus proceedings.
(Morales, at p. 526.) We concluded that the granting of such a
motion came within the trial court’s inherent authority under
Code of Civil Procedure section 187 to facilitate its discovery
jurisdiction. (Morales, at pp. 531–532.) We rejected the
Attorney General’s argument that section 1054.9 established an
exclusive procedure that excluded preservation motions,
labeling that interpretation of Code of Civil Procedure section
187 “unduly narrow in this context.” (Morales, at p. 532.)
Section 1054.9 simply did not speak to the situation where a


statute, conferred on a Court or judicial officer, all the means
necessary to carry it into effect are also given; and in the exercise
of this jurisdiction, if the course of proceeding be not specifically
pointed out by this Code or the statute, any suitable process or
mode of proceeding may be adopted which may appear most
conformable to the spirit of this code.”


                                  14
                            In re COOK
                 Opinion of the Court by Corrigan, J.


condemned inmate is prevented from filing a postconviction
discovery motion because he lacks counsel. (Morales, at p. 532.)
Accordingly, we concluded that trial courts, which have
jurisdiction to grant a condemned inmate’s motion for
postconviction discovery, “have the inherent power to protect
that jurisdiction by entertaining motions for the preservation of
evidence that will ultimately be subject to discovery under that
statute when the movant is appointed habeas corpus counsel.”
(Id. at p. 533.)
       People v. Hyde (1975) 49 Cal. App. 3d 97 is similar. After
his conviction became final, Hyde filed a motion in the trial court
for an award of presentence custody credits, relying on recent
case authority entitling him to such credit. (Id. at pp. 99–100.)
The trial court denied the motion in a manner suggesting that
it lacked jurisdiction. (Id. at p. 99, fn. 2.) The Court of Appeal
reversed. It noted that the defendant was not seeking to amend
a final judgment; rather he was requesting that the court
“supplement its judgment and advise the Adult Authority of a
simple fact (how much presentence time in custody he has been
subjected to) in an official and authentic manner so that the
Adult Authority can take that action which the statutory law
(and the constitutional principles applicable thereto) obligates it
to take.” (Id. at p. 100.) Nonetheless, “[n]o precise statutory
remedy” was available to solve the problem. (Id. at p. 101.) The
court concluded that, although the Adult Authority ultimately
had responsibility for the custody credit calculations, “[t]here
must be a judicial process by which disputed facts may be
resolved when the defendant and the Adult Authority are




                                 15
                             In re COOK
                  Opinion of the Court by Corrigan, J.


unable to agree on the correct answer.” (Ibid.)5 Relying on Code
of Civil Procedure sections 128 and 187, the court held that the
disputed question may be presented, on noticed motion, to the
sentencing court which possessed the necessary information.
(Hyde, at pp. 102–103.)
      Although the circumstances of Morales and Hyde differ in
some respects from the case before us, their logic is persuasive.
Section 1203.01, augmented by the court’s inherent authority to
craft necessary procedures under Code of Civil Procedure
section 187, authorizes it to preserve evidence as promptly as
possible for future use by the Board. Transmission of that
record to the Department of Corrections and Rehabilitation, in
turn, enables the Board to “discharge its obligation to ‘give great
weight to’ youth-related factors (§ 4801, subd. (c)) in
determining whether the offender is ‘fit to rejoin society’ . . . .”
(Franklin, supra, 63 Cal.4th at p. 284.)
      Our recent decision in Kirchner, supra, 2 Cal.5th 1040,
does not compel a different result. There, a juvenile offender
filed a habeas corpus petition requesting resentencing because
the court did not give due consideration to the factors laid out in
Miller, supra, 567 U.S. 460. (Kirchner, at pp. 1042–1043.)
Unlike this case, the petitioner in Kirchner did not qualify for a
later youth offender parole hearing. (Id. at p. 1049, fn. 4.)
Nonetheless, the Court of Appeal denied habeas relief,
reasoning that the petitioner had an adequate remedy at law
under section 1170, subdivision (d)(2) (hereafter section



5
       Section 2900.5 was subsequently amended to require the
trial court to calculate presentence custody credits. (See People
v. Mendoza (1986) 187 Cal. App. 3d 948, 951–952.)


                                  16
                            In re COOK
                 Opinion of the Court by Corrigan, J.


1170(d)(2)), which authorized recall of the sentence and
resentencing. (Kirchner, at p. 1043.)
      We disagreed with the Court of Appeal’s conclusion,
observing, “Section 1170(d)(2) was not designed to address
Miller error, and its recall of sentence and resentencing
procedure is not well suited to remedy the constitutional error
of which petitioner complains.” (Kirchner, supra, 2 Cal.5th at p.
1043.) Under the express terms of the statute, some juveniles
were categorically excluded from its reach without regard to
whether their sentences comported with Miller. (Id. at pp. 1049,
1053.) Eligible juveniles were required to submit a petition
describing their remorse, relating their efforts at rehabilitation,
and stating that at least one of four qualifying circumstances
applies. (Id. at pp. 1049 & fn. 6, 1053.) The sentencing court
was required to find at least one of these circumstances true by
a preponderance of the evidence before resentencing the minor.
(Id. at pp. 1050, 1053.) Finally, in considering the propriety of
resentencing, the court “ ‘may consider’ a set of enumerated
factors, which only partially overlap with those identified in
Miller.” (Id. at p. 1054.) Reviewing these criteria, we concluded
that section 1170(d)(2) did not provide an adequate remedy at
law for Miller error: “as a process designed to revisit lawful
sentences of life without parole, section 1170(d)(2) limits the
availability of resentencing under its terms, and the
resentencing inquiry it prescribes does not necessarily account
for the full array of Miller factors in the manner that a proper
resentencing under Miller would.” (Kirchner, at p. 1043.)
     Kirchner is distinguishable. Cook is not seeking a
resentencing, but instead a chance to create a record relevant to
a parole hearing. Further, in Kirchner, both the express
language and legislative intent behind section 1170(d)(2) were

                                 17
                            In re COOK
                 Opinion of the Court by Corrigan, J.


so specific as to preclude an effective Miller resentencing.
(Kirchner, supra, 2 Cal.5th at pp. 1043, 1055.) No similar hurdle
blocks access to a Franklin proceeding under the authority of
section 1203.01, augmented as necessary by Code of Civil
Procedure section 187. In fact, section 1203.01’s framework
provides a more flexible, efficient, and suitable means of
collecting information for the benefit of the Board than the rigid
requirements of habeas corpus.
      In exercising habeas jurisdiction, the courts “ ‘must abide
by the procedures set forth in . . . sections 1473 through 1508.’ ”
(People v. Romero (1994) 8 Cal. 4th 728, 737, quoting Adoption of
Alexander S. (1988) 44 Cal. 3d 857, 865.) Those procedures
include a petition alleging unlawful restraint, naming the
custodian, and specifying the facts on which the claim is based.
The petition must be verified and include reasonably available
documentary evidence supporting the claims. (§§ 1474–1475;
People v. Duvall (1995) 9 Cal. 4th 464, 474; Romero, at p. 737.)
It must state whether any prior application has been made and
the result of those proceedings, and must allege that the petition
is timely or demonstrate good cause for delay. (§ 1475; In re
Robbins (1998) 18 Cal. 4th 770, 780–781, 805; In re Clark (1993)
5 Cal. 4th 750, 783, 798, fn. 35.) When presented with a habeas
petition, the court must assess whether it states a prima facie
case for relief and whether the stated claims are procedurally
barred. (Romero, at p. 737.) If the petition meets these
requirements, the court must issue a writ of habeas corpus or
order to show cause, receive a return and traverse, and may, if
necessary, order an evidentiary hearing on the claims. (Id. at
pp. 738–740; Duvall, at pp. 475–478.) The purpose of the
evidentiary hearing is to make findings of fact and credibility
determinations necessary to adjudicate the petition. (In re


                                 18
                            In re COOK
                 Opinion of the Court by Corrigan, J.


Hardy (2007) 41 Cal. 4th 977, 993.) Finally, relief in habeas
corpus is granted by “an order or judgment directing the
petitioner’s release from custody or alteration of the conditions
of the petitioner’s confinement.” (Romero, at p. 743.)
      As noted, Cook is not seeking release. Nor does he
challenge the jurisdiction of the court or the validity of the
proceedings that led to his now final judgment and sentence.
The relief he seeks is entirely consistent with section 1203.01,
which has nothing to do with the validity of a trial court’s
judgment. The section does not define procedures that will
culminate in a new judgment and does not contemplate
modification of the original judgment. By its terms, the statute
addresses the filing of statements with the court “after judgment
has been pronounced.” (§ 1203.01, subd. (a).) Further, the
motion we recognize under section 1203.01 does not impose the
rigorous pleading and proof requirements for habeas corpus.
(See discussion, post, at pp. 20‒21.) Nor does it require the court
to act as a factfinder. Rather, it simply entails the receipt of
evidence for the benefit of the Board. (Franklin, supra, 63
Cal.4th at p. 284.) For these reasons, resort to the writ of habeas
corpus in the first instance would be unnecessarily cumbersome.
Not only is initial resort to section 1203.01, supplemented as
necessary by Code of Civil Procedure section 187, an adequate
remedy, it is superior in its efficiency and purpose to reliance on
the great writ.6


6
      Nothing we say here forecloses an offender, after
exhausting the procedures outlined in this opinion, from filing a
petition for writ of mandate or habeas corpus to compel the trial
court to perform its duties under Franklin. (See generally



                                 19
                            In re COOK
                 Opinion of the Court by Corrigan, J.


      Having recognized the opportunity for offenders with final
judgments to preserve evidence in the trial court, we need not
address arguments made by amicus curiae the Post-Conviction
Justice Project and the Pacific Juvenile Defender Center that
the procedures and resources available to inmates through the
parole process are inadequate to implement the statutory
mandates of sections 3051 and 4801. (See Rodriguez, supra, 4
Cal.5th at p. 1132; Franklin, supra, 63 Cal.4th at p. 286.) “[I]n
the absence of any concrete controversy in this case concerning
suitability criteria or their application by the Board or the
Governor, it would be premature for this court to opine on
whether and, if so, how existing suitability criteria, parole
hearing procedures, or other practices must be revised to
conform to the dictates of applicable statutory and
constitutional law.” (Franklin, at p. 286.)7 We offer no opinion
here whether the federal Constitution compels the Board to
consider individualized evidence bearing on youth-related
factors, or whether the unavailability of such information might
undermine the Board’s decision. Finally, as we have before, we
express no view on whether a Franklin proceeding is
constitutionally required. (Rodriguez, at p. 1132.)
  C. Franklin Proceedings for Cases with Final Judgments
      For inmates like Cook who seek to preserve evidence
following a final judgment, the proper avenue is to file a motion
in superior court under the original caption and case number,


Picklesimer, supra, 48 Cal.4th at pp. 339–340; In re Gandolfo,
supra, 36 Cal.3d at pp. 899–900.) We express no opinion on the
propriety of a writ in that context.
7
      We now have such a case before us. (In re Palmer, review
granted Jan. 16, 2019, S252145.)


                                 20
                            In re COOK
                 Opinion of the Court by Corrigan, J.


citing the authority of section 1203.01 and today’s decision. The
motion should establish the inmate’s entitlement to a youth
offender parole hearing and indicate when such hearing is
anticipated to take place, or if one or more hearings have already
occurred. The structure for the proceeding is outlined in
Franklin, supra, 63 Cal.4th at page 284, and further informed
by the youth-related factors set forth in section 4801,
subdivision (c). The proceeding is not limited to the filing of
statements referenced in section 1203.01. Rather, consistent
with Franklin and the court’s inherent authority, the offender
shall have the opportunity to “place on the record any
documents, evaluations, or testimony (subject to cross-
examination) that may be relevant at his eventual youth
offender parole hearing, and the prosecution likewise may put
on the record any evidence that demonstrates the juvenile
offender’s culpability or cognitive maturity, or otherwise bears
on the influence of youth-related factors.” (Franklin, at p. 284.)
      Although Franklin mandates an opportunity for evidence
preservation, the trial court may “exercise its discretion to
conduct this process efficiently, ensuring that the information
introduced is relevant, noncumulative, and otherwise in accord
with the governing rules, statutes, and regulations.”
(Rodriguez, supra, 4 Cal.5th at p. 1132.) The court may, for
example, require an offer of proof regarding the evidence the
offender seeks to present, so that it can determine whether such
evidence is relevant to youth-related factors and meaningfully
adds to the already available record. It may also determine
whether testimony is “appropriate” (Franklin, supra, 63 Cal.4th
at p. 284), or if other types of evidentiary submissions will
suffice. Finally, Franklin emphasized that the purpose of the
proceeding was to allow the offender to assemble evidence “at or


                                 21
                            In re COOK
                 Opinion of the Court by Corrigan, J.


near the time of the juvenile’s offense rather than decades later
when memories have faded, records may have been lost or
destroyed, or family or community members may have relocated
or passed away.” (Id. at pp. 283–284.) Some offenders who file
these postjudgment motions in the trial court may have spent a
decade or more in prison. Some may have even come before the
Board for a youth offender parole hearing. The court may
consider whether a Franklin proceeding is likely to produce
fruitful evidence considering such factors as the passage of time
and whether the offender has already benefitted from the
factfinding procedures set forth in section 3051, subdivision
(f)(1) and (2) with the assistance of appointed counsel (§ 3041.7;
Cal. Code Regs., tit. 15, § 2256, subd. (c)). Additionally, some
offenders may choose not to present certain forms of evidence,
such as live testimony, or to forgo a Franklin proceeding
altogether. Delving into the past is not always beneficial to a
defendant. The opportunity for a Franklin hearing is just that:
an opportunity.
      It bears emphasis that the proceeding we outlined in
Franklin derives from the statutory provisions of sections 3051
and 4801. (Franklin, supra, 63 Cal.4th at pp. 283–284; see
Rodriguez, supra, 4 Cal.5th at p. 1132 [“We expressed no view
in Franklin, and we need not express any view here, on whether
such a remand is constitutionally required”].) While we
unquestionably have the power to interpret these laws, the
Legislature is in a superior position to consider and implement
rules of procedure in the first instance. The Legislature remains
free to amend the pertinent statutes to specify what evidence-
gathering procedures should be afforded to youth offenders,
taking into account the objectives of the youth offender parole
hearing and the burden placed on our trial courts to conduct


                                 22
                            In re COOK
                 Opinion of the Court by Corrigan, J.


Franklin proceedings for the many thousands of offenders who
will be eligible for them under today’s decision.
                       III. DISPOSITION
       The judgment of the Court of Appeal granting Cook’s
petition for writ of habeas corpus is reversed and the matter is
remanded to the Court of Appeal with directions to deny the
petition. The denial order shall be without prejudice to Cook’s
filing a motion in the trial court for a Franklin proceeding under
the authority of section 1203.01 and today’s decision.

                                             CORRIGAN, J.

We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
LIU, J.
CUÉLLAR, J.
GROBAN, J.




                                 23
                          In re COOK
                            S240153


    Concurring and Dissenting Opinion by Justice Kruger


      I agree with much of what the majority says: Although
the youth offender parole statutes provide no mechanism for
individuals serving final sentences to return to court to create
records for use at their later parole hearings, Penal Code section
1203.01 (section 1203.01) fills that gap. That provision, which
was enacted for the very purpose of preserving information for
later use in parole determinations, permits both sides in a
criminal case to submit to the court postjudgment written
statements about the offender and his or her crime. As the
Attorney General acknowledged at oral argument, the provision
applies even in the case of final judgments. It thus supplies
Cook and others similarly situated with the record-preservation
mechanism that the youth offender parole statutes lack.
      My disagreement with the majority concerns the scope of
the procedures authorized under section 1203.01.           That
provision authorizes the submission of documentary evidence
only; it does not authorize a full-blown evidentiary hearing,
including the taking of live testimony, subject to cross-
examination. Unlike the majority, I do not believe courts have
the inherent authority to expand section 1203.01 to provide for
such hearings when the Legislature has not chosen to do so. The
procedures prescribed in section 1203.01 were not casually
selected; they represent the Legislature’s considered judgment
about how to balance the offender’s interest in preserving
information with the state’s interest in limiting the costs and
                             In re COOK
                 Kruger, J., concurring and dissenting


burdens of additional postjudgment proceedings. Unless and
until the Legislature reconsiders, it seems to me we are bound
by its choice.
      It is true the procedures prescribed by section 1203.01 are
not as expansive as the procedures we ordered in People v.
Franklin (2016) 63 Cal. 4th 261, 284. But that case, unlike this
one, came to us on direct review of a nonfinal judgment; our
power to supervise the conduct of ongoing criminal proceedings
gave us the power to fashion instructions for the trial court on
remand. We have no similar power in a case that has already
become final. And we have never held that the specific record-
preservation procedures we ordered in Franklin, including the
opportunity to present live testimony, are required either by the
terms of the youth offender parole statutes or by the
constitutional guarantee they are designed to implement.
Absent such a requirement, there is no reason to think that
precisely the same procedures must be made available to the
many thousands of youthful offenders serving final sentences, a
great number of whom committed their offenses many years or
even decades ago.
      This brings me to a final observation. For many youthful
offenders serving final sentences, it is likely already too late to
capture all the information about the particular youthful
characteristics that might have been available closer to the time
of their offenses. (See maj. opn., ante, at p. 22.) Given this
practical reality, we should be careful not to overstate the
importance of any particular set of record-preservation
procedures to the proper functioning of the youth offender parole
system.




                                  2
                             In re COOK
                 Kruger, J., concurring and dissenting


      By statute, the charge of the Board of Parole Hearings is
to give each youthful offender “a meaningful opportunity to
obtain release” (Pen. Code, § 3051, subd. (e)), according “great
weight to the diminished culpability of youth as compared to
adults, the hallmark features of youth, and any subsequent
growth and increased maturity” (id., § 4801, subd. (c)). A robust
record of an individual’s youthful characteristics will
undoubtedly be helpful to the Board in undertaking this inquiry.
But the majority opinion does not hold, and it should not be read
to suggest, that in the absence of such a record the Board
necessarily will be unable to give such youthful offenders the
meaningful consideration to which they are entitled. Even
without such information, the Board can and must carry out its
duty to give “great weight” to the mitigating nature of youth.
Immaturity, impetuosity, and the like are “hallmark features”
of youth (Miller v. Alabama (2012) 567 U.S. 460, 477), confirmed
by “common sense—[] what ‘any parent knows,’ ” (id. at p. 471)
and by “science and social science as well” (ibid.). In all cases,
the Board is required to begin from the assumption that a crime
committed by a juvenile does not reveal the same depravity or
incorrigibility as the same crime committed by an adult, and to
focus on the individual’s present maturity and record of
rehabilitation.
                             * * * * *
      Again, as noted, I agree with much of what the majority
says today. Under section 1203.01, Cook may submit to the
superior court written statements respecting his youthful
characteristics. Consistent with Penal Code section 3051,
subdivision (f)(2), this submission may include relevant
evaluations, as well as statements from “[f]amily members,
friends, school personnel, faith leaders, and representatives

                                  3
                            In re COOK
                Kruger, J., concurring and dissenting


from community-based organizations with knowledge about the
individual before the crime or his or her growth and maturity
since the time of the crime.” In my view, however, whether to
order additional record-preservation procedures in final cases is
a matter for the Legislature to decide.


                                             KRUGER, J.




                                 4
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion In re Cook
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 7 Cal.App.5th 393
Rehearing Granted

__________________________________________________________________________________

Opinion No. S240153
Date Filed: June 3, 2019
__________________________________________________________________________________

Court: Superior
County: San Bernardino
Judge: Katrina West

__________________________________________________________________________________

Counsel:

Anthony Maurice Cook, Jr., in pro. per.; and Michael Satris, under appointment by the Supreme Court, for
Petitioner Anthony Maurice Cook, Jr.

Heidi L. Rummel, Ian C. Graves and Richard L. Braucher for the Post-Conviction Justice Project and
Pacific Juvenile Defender Center as Amici Curiae on behalf of Petitioner Anthony Maurice Cook, Jr.

Kamala D. Harris and Xavier Becerra, Attorneys General, Edward C. DuMont, State Solicitor General,
Gerald A. Engler, Chief Assistant Attorney General, Julie L. Garland and Jeffrey M. Laurence, Assistant
Attorneys General, Michael R. Johnsen, Deputy State Solicitor General, A. Natasha Cortina, Theodore
Cropley, Parag Agrawal and Lynne G. McGinnis, Deputy Attorneys General, for Respondent the People.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Michael Satris
Law Office of Michael Satris
P.O. Box 337
Bolinas, CA 94924
(415) 868-9209

Jeffrey M. Laurence
Assistant Attorney General
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
(415) 703-5897